— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the court erred in denying his motion to suppress statements *1063made to the police. Great weight must be accorded the suppression court’s determinations that the statements were voluntary (see, People v Prochilo, 41 NY2d 759, 761). The factual determinations are supported by the record (see, People v Hoyer, 140 AD2d 853, 854, lv denied 72 NY2d 919). We also find that defendant’s sentence was neither harsh nor excessive. (Appeal from Judgment of Jefferson County Court, Clary, J. — Attempted Burglary, 3rd Degree.) Present — Denman, P. J., Pine, Lawton, Boehm and Davis, JJ.